DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving a request for security assessment, wherein the request is for the support device to participate in a multi-party computation to generate the cryptogram, and wherein the support device stores one or more secret shares generated from one or more secret values; receiving security data; identifying one or more security properties from the security data, the one or more security properties corresponding to a current state of a device providing the security data; comparing the one or more security properties to reference data accessible to the support device; deciding whether to participate in the multi-party computation based on the comparing of the one or more security properties to the reference data; and when the support device decides to participate, providing a partial cryptographic value to one or more encryption engines, wherein the partial cryptographic value is configured to be used by the one or more encryption engines to generate the cryptogram via the multi-party computation, and wherein the partial cryptographic value includes the one or more secret shares, at least one partial computation using at least one of the one or more secret shares, or a combination thereof”.
The following is considered to be the closest prior art of record:
French et al., (US 10,491,384) discloses a plurality of modules to jointly perform a secure multiparty cryptographic process to generate authorization data based on input data, the authorization data being suitable for use in authorizing the electronic device, wherein each module uses secure data that is not shared outside that module to generate intermediate data for use in the secure multiparty crypto graphic process to generate authentication data.
Lindell (US 9,960,919) discloses dividing a secret key into a plurality of secret key shares; storing each of the plurality of secret key shares in a different server of a plurality of servers so that none of the servers has access to the secret key and to the secret key share stored in another of the servers; using a server of the plurality of servers to execute a secure computation protocol to determine a value of a function responsive to all of the plurality of secret key shares without providing any of the plurality of servers with access to the secret key and to the secret key share stored in another of the servers; and using the calculated value of the function to secure the data.
Teranishi et al., (US 11,063,941) discloses user side assistance device(s) use distributed shares of verification information to perform multi-party computation for user authentication in association with the user device, and use distributed shares of a secret key generated by the user device, to perform multi-party computation for apparatus authentication in association with the user device.
However, one of the prior art record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The limitations of “receiving a request for security assessment, … to generate the cryptogram, …; identifying one or more security properties from the security data, the one or more security properties corresponding to a current state of a device providing the security data; comparing the one or more security properties to reference data accessible to the support device; deciding whether to participate in the multi-party computation based on the comparing of the one or more security properties to the reference data; and when the support device decides to participate, providing a partial cryptographic value to one or more encryption engines, wherein the partial cryptographic value is configured to be used by the one or more encryption engines to generate the cryptogram via the multi-party computation, ...” combined with the other claim limitations are all considered to be a non-obvious combination of limitations not taught in the prior art. While the prior art does show performing multiparty computation to authenticate or authorize a user device; and providing secret shares, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.  Therefore, claims 1-17 are considered to be allowable.
The claims submitted on September 2, 2020 has overcome the potential prior art rejections. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX D CARRASQUILLO/Examiner, Art Unit 2498                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433